Gilbert, J.
After the decision by this court of the questions in the case raised by the grant of an interlocutory injunction and the case was remanded to the trial court, the defendant’s answer was amended. The statement of the case preceding the opinion sufficiently indicates these amendments. Suffice it to say that on the final trial the case was substantially different f m the issues raised on the interlocutory hearing. Evidence was introduced tending to prove the allegations of the answer as amended. The jury found favorably to the defendant, Mrs. Rudieh, four special verdicts on questions propounded: first, that the Brown Loan & Abstract Co. did not offer, before the filing of this suit, to fully comply with the obligations upon its part of the contract between the company and Mrs. Rudieh, dated December 3, 1918, concerning the purchase, and sale of the land; second, that Mrs. Rudieh, before the filing of this suit, did not refuse to accept performance of the said contract; third, that Mrs. Rudieh, before the filing of the suit, did not refuse to comply with her obligations under the said contract; fourth, that the plaintiff, Brown Loan & Abstract Co., is estopped from insisting on its contract. We think the jury was authorized by -the evidence to find that the Brown Loan & Abstract Co., before the filing of the suit against Mrs. Rudieh, did not offer to fully comply with the obligation upon its part of the contract of December 3, 1918. It is true that one of defendant’s witnesses, Marion Turner, testified in substance, that, acting as the attorney of Brown Loan & Abstract Co., he tendered to Mrs. Rudieh $5500, with interest from March 1, 1919, as the balance of the purchase-money. On cross-examination he testified: “I had been instructed by Mr. Brown, as his attorney, to tender to Mrs. Rudieh the balance of the purchase-price for this plantation, which was to be a cash payment, to wit: $5500, with interest from the first day of March, 1919, at the rate of seven per cent, per annum, or whatever rate of interest the contract called for. I told her I did not have the money with me, but if she would accept it I *218would give her the cash money that day; and she said she could not accept it, she had already sold the place to another party.” Under the contract of December 3, 1918, the Brown Loan & Abstract Co. agreed to pay $6000 cash. It paid at the time five hundred dollars as earnest money, leaving a balance to be paid in cash of $5500; but this was not all that the Brown Company was obligated, under the contract, to do. It was to “ assume loan of $6000.00 at 8% now on property, with interest from date of sale,” due to Provident Trust Company, and was to execute two notes each for $4000, due December 1, 1919, and December 1, 1920, bearing seven per cent, interest. The evidence does not demand a finding that the Brown Company assumed or offered to assume the $6000 due the Provident Trust Company, or that the two notes for $4000 each were executed and tendered to Mrs. Rudich. On the other hand Mrs. Rudich testified: “Mr. Turner came to see me and asked different questions. I stated to him that I could not say and did not know; to go to Mr. Coates, my attorney; I referred him to Mr. Coates as my attorney in the matter.” Nowhere in her testimony does she otherwise mention the tender as sworn to by plaintiffs attorney, Mr. Turner, as above stated. After Mrs. Rudich had testified, Marion Turner was recalled and testified: “I do not think I afterwards went to see Mr. Coates about the matter. I will state that Mrs. Rudich never referred me to Mr. Coates at all in that conversation.” Under the evidence the jury were authorized to find that Mrs. Rudich did not refuse the tender made by Marion Turner for the Brown- Company, in such a manner as to constitute a waiver of the tender of the actual money; and they were further authorized to find that Mrs. Rudich had referred Mr. Turner to her attorney, Mr. Coates, and that the matter ended there, Mr. Turner making no further effort to conclude the tender through Mr. Coates. Accordingly we hold that the finding of the jury to the effect that the Brown Loan & Abstract Co. did not, before the filing of the suit, offer to fully comply with its obligations under the terms of the contract of December 3, 1918, is supported by evidence. In our view of the case an affirmance of the judgment overruling the motion for a new trial necessarily follows.
However, there are other reasons why that judgment should be affirmed. We think that the other findings of the jury in favor of *219Mrs. Rudieh, as stated above, were authorized by evidence. A consideration of the evidence amply authorized the jury to find that the Brown Loan & Abstract Co. was unable to raise the money necessary to carry out its contract of purchase, and that it was resorting to subterfuge to wear out the patience of Mrs. Rudieh, it being well known that she was in great financial distress, being threatened with a foreclosure suit on the land; and that the Brown Company was endeavoring in this manner to induce Mrs. Rudieh to abandon the contract of December 3, 1918, and to enter into some other contract by which the Brown Company could acquire the land. We think the evidence abundantly authorized the jury to find that the Brown Company, realizing its inability to carry out, the contract as actually signed, notified Turman & Calhoun, sales agents of Mrs. Rudieh, to that effect, and in turn, on authority of Mrs. Rudieh, was notified by said sales agents that the contract was at an end; and that, both parties having thus expressed a desire to terminate the contract, Mrg. Rudieh was authorized to treat it as ended. Thus the. jury were authorized to find as they did, in answer to questions propounded, that Mrs. Rudieh, before the filing of the suit, did not refuse to accept performance of the contract, on the part of. the Brown Company, and that she did not, before the filing of the suit, refuse herself to comply with her obligations under the contract. H. Rudieh, the husband of Mrs. Rudieh, testified that on the day before Mrs. Rudieh contracted with. Willis for the sale of the land he met Mr. Brown, president of the Brown Loan & Abstract Co., in Cochran, and said: “Now I notify you again. I notified you once that the contract could not stand. I told him that the contract was null and void because he forfeited his contract.” On cross-examination, with reference to this conversation notifying Mr. Brown that the contract was ended, the witness stated: “That was the third time I had notified him. Mr. Brown did not say anything at all when I said that to him. Mr. Brown did not assume this loan of six thousand dollars that was on the place at the time the contract was entered into. That loan has not been paid off, because if it had been they would not have brought suit against me.” Under the evidence, therefore, we also Brink that Brown Loan & Abstract Co/ was, as found by the jury, estopped from insisting on its contract.

Judgment affirmed.


All the Justices concur.